Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US Pub.2014/0270838) in view of Shigehiro (US Pub.2018/0284650) and in view of Yoshida et al. (US Pub.2007/0081832).
Regarding claim 1, Yoshizawa et al. (US Pub.2014/0270838) teach a developing apparatus (fig.2) comprising: a rotatable developing member (fig.2, #115) configured to bear and convey developer containing a toner and a carrier (para.0074) so as to develop an electrostatic latent image formed on an image bearing member (fig.2, #108); a developing container configured to accommodate the developer (fig.2, #41), the developing container comprising a first chamber supplying the developer to the rotatable developing member (fig.2, #r1), a second chamber (fig.2, #r2), and a partition wall separating the first chamber and the second chamber (fig.2, #412c), the developer circulating between the first chamber and the second chamber (see fig.10); a first communicating portion configured to allow the developer to move from the second chamber to the first chamber (fig.10, unlabeled opening in region #U2); a second communicating portion configured to allow the developer to move from the first chamber to the second chamber (fig.10, unlabeled opening in region #U1); a first conveyance screw disposed in the first chamber (fig.2&10, #118a), and configured to convey the developer in a first direction from the first communicating portion toward the second communicating portion (see fig.10); a second conveyance screw disposed in the second chamber (fig.2&10, #118b), and configured to convey the developer in a second direction from the second communicating portion toward the first communicating portion (see fig.10); and a third communicating portion (fig.2, a communicating portion appears to be shown above #412c), disposed above a rotational axis of the first conveyance screw and a rotational axis of the second conveyance screw in a vertical direction (fig.2, see location of space above #412c), wherein the developing container further comprises a third chamber disposed above the second chamber in the vertical direction (fig.2, portion enclosed by #411), and wherein an opening portion (fig.2, #E) for discharging the air inside the developing container to outside of the developing container (fig.2, see flow #fd) is provided on the third chamber (fig.2, path from #417 to #423 is provided on #411), the opening portion being disposed above the third communicating portion (fig.2, #417 to #423 is above the gap above #412c).
Regarding claim 3, Yoshizawa et al. (US Pub.2014/0270838) teach a developing apparatus wherein the developing container comprises a first case portion (fig.2, #412) configured to accommodate the developer and a second case portion (fig.2, #411) fitted to the first case portion and configured to cover a part of an outer circumferential surface of the rotatable developing member (fig.2, see portion of #411 facing #115), the first conveyance screw and the second conveyance screw being disposed in the first case portion (fig.2, #118a & #118b in #412), and wherein the third chamber is disposed in the second case portion (fig.2, #411 in the upper casing #411).
Regarding claim 8, Yoshizawa et al. (US Pub.2014/0270838) wherein a filter configured to catch the toner is disposed in the opening portion (fig.2, #45).
Regarding claim 9, Yoshizawa et al. (US Pub.2014/0270838) wherein a filter cover configured to cover the filter is disposed above the filter in the vertical direction so as to overlap with the filter (fig.2, #421).
However, Yoshizawa et al. (US Pub.2014/0270838) fail to teach any details about the third communicating portion.
Regarding claim 1, Shigehiro (US Pub.2018/0284650) teaches a developing apparatus (fig.2, #4) comprising: a rotatable developing member configured to bear and covey developer (fig.2, #44) containing a toner and a carrier (para.0043) so as to develop an electrostatic latent image formed on an image bearing member; a developing container configured to accommodate the developer (fi.2, #41), the developing container comprising a first chamber supplying the developer to the rotatable developing member (fig.2, #41a), a second chamber (fig.2, #41b), and a partition wall separating the first chamber and the second chamber (fig.2, #41c), the developer circulating between the first chamber and the second chamber (fig.3, see arrows #CP); a first communicating portion configured to allow the developer to move from the second chamber to the first chamber (fig.3, #41e); a second communicating portion configured to allow the developer to move from the first chamber to the second chamber (fig.3, #41d); a first conveyance screw disposed in the first chamber, and configured to convey the developer in a first direction from the first communicating portion toward the second communicating portion (fig.3, #43a conveying in direction #D2); a second conveyance screw disposed in the second chamber, and configured to convey the developer in a second direction from the second communicating portion toward the first communicating portion (fig.3, #43b conveying in direction #D1); and a third communicating portion (fig.5, #41s) disposed downstream of the first communicating portion and upstream of the second communicating portion in the first direction (fig.5, #41s located downstream of #41e in direction #D2 and upstream of #41d), disposed above a rotational axis of the first conveyance screw and a rotational axis of the second conveyance screw in a vertical direction (fig.5, #41s above #43b and consequently above #43a as well, see fig.2), and configured to allow air inside the developing container to move between the first chamber and the second chamber (para.0066).
Regarding claim 6, Shigehiro (US Pub.2018/0284650) teaches the developing apparatus further comprising a magnet non-rotatably fixedly disposed inside the rotatable developing member (fig.2, #43 inside #44), the magnet comprising a first magnetic pole and a second magnetic pole, the second magnetic pole being disposed downstream of the first magnetic pole in a rotational direction of the rotatable developing member (fig.2 #S2 downstream of #S3 in direction of arrow), the first magnetic pole and the second magnetic pole being disposed adjoiningly to each other and having a same polarity (see fig.2), wherein an uppermost edge of the third communicating portion is disposed below a position where a magnetic flux density of the first magnetic pole in a normal direction of the rotatable developing member becomes maximum, in the vertical direction (fig.2, since the entirety of #41c is below #S3, the position of #41s, not shown in fig.2, must be below the max flux density position of #S3).
Regarding claim 7, Shigehiro (US Pub.2018/0284650) teaches the developing apparatus wherein the third communicating portion is formed across an area equal to or more than 90% of an area between a downstream end of the first communicating portion and an upstream end of the second communicating portion in the first direction (fig.5, #41s consists of the entirety of space between #41d and #41e).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the undiscussed gap of Yoshizawa et al. (US Pub.2014/0270838) by using the third opening portion structure of Shigehiro (US Pub.2018/0284650) in order to reduce scattering of toner due to new toner supply by creating a directional airflow (para.0114).
However, Yoshizawa et al. (US Pub.2014/0270838) also fail to teach the third chamber configured to accommodate initial developer in an unused state of the developing apparatus.
Regarding claim 1, Yoshida et al. (US Pub.2007/0081832) teach a developing apparatus (fig.2) comprising: a rotatable developing member (fig.2, #13) configured to bear and convey developer containing a toner and a carrier (para.0042) so as to develop an electrostatic latent image formed on an image bearing member (fig.1, #1); a developing container configured to accommodate the developer (fig.2, #10), the developing container comprising a first chamber supplying the developer to the rotatable developing member (fig.2, #11b), a second chamber (fig.2, #11a), and a partition wall separating the first chamber and the second chamber (fig.2, #11d), the developer circulating between the first chamber and the second chamber (see fig.3); a first communicating portion configured to allow the developer to move from the second chamber to the first chamber (fig.3, see unlabeled opening in ‘close’ side of chambers); a second communicating portion configured to allow the developer to move from the first chamber to the second chamber (fig.3, see unlabeled opening in ‘far’ side of chambers); a first conveyance screw disposed in the first chamber (fig.2&3, #15), and configured to convey the developer in a first direction from the first communicating portion toward the second communicating portion (fig.3, direction #B); a second conveyance screw disposed in the second chamber (fig.2&3, #14), and configured to convey the developer in a second direction from the second communicating portion toward the first communicating portion (fig.3, direction #A); and wherein the developing container further comprises a third chamber disposed above the second chamber in the vertical direction (fig.2, #12a) and configured to accommodate initial developer in an unused state of the developing apparatus (para.0055).
Regarding claim 4, Yoshida et al. (US Pub.2007/0081832) teach a developing apparatus further comprising an initial developer sealing sheet stuck to the developing container in the unused state of the developing apparatus (fig.2, #16; para.0055) and configured to seal the initial developer in the third chamber (para.0055). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the third chamber of Yoshizawa et al. (US Pub.2014/0270838) to store initial developer as in Yoshida et al. (US Pub.2007/0081832) in order to be able to ship the cartridge from the factory without developer spilling (para.0055).
Upon combination, regarding claim 4, if the sealing sheet were places at the bottom of the third chamber of Yoshizawa et al. (US Pub.2014/0270838), the opening portion would still be able to discharge the air inside the developing container outside the developing container with the initial developer sealing sheet stuck to the developing container and thus the claim limitations would be met.
Regarding claim 5, upon combination, in a state in which the initial developer sealing sheet is stuck to the developing container [bottom of #411 in Yoshizawa et al. (US Pub.2014/0270838)], an uppermost edge of the third communicating portion is disposed below a sticking portion on the partition wall in the vertical direction, the sticking portion being a portion where the initial developer sealing sheet is stuck to the developing container [since the most logical place to apply the seal tape is the interface between #411 and #412 in Yoshizawa et al. (US Pub.2014/0270838), see dotted line X in annotated fig.2, below, this claim limitation would be met].


Annotated Fig.2:

    PNG
    media_image1.png
    452
    543
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hattori et al. (US 8,023,855) teach a third chamber located above the second chamber for discharging the air inside the developing container to the outside, wherein an opening portion is provided on the third chamber and above a communication portion; however, the third chamber does not accommodate initial developer.
Ogata et al. (US 6,496,664) discloses a developing cartridge with a third chamber above the second chamber configured to store initial toner.

Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive. 
The applicant alleges that the claim changes do not affect the allowability of the claims.  As discussed in the telephonic interview held with the applicant’s representative referred to in the arguments, the applicant was advised that the allowable feature was the opening being a vent in the upper surface of the third chamber and that the language “being disposed above the third communicating portion” combined with the “on” change could broaden the claim to cover art that was not previously discovered.  This has proven to be the case and a rejection is presented herein.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
9/7/2022